380 So.2d 938 (1979)
Woodrow Wilson KELLER, Jr.
v.
STATE.
No. 4 Div. 629.
Alabama Court of Criminal Appeals.
October 16, 1979.

After Remandment
BOOKOUT, Judge.
On remandment the trial court, in conformity with our opinion in this case, supra, conducted another sentencing hearing and resentenced the appellant. The trial court, giving full consideration to Cook v. State, Ala., 369 So.2d 1251 (1978), and Dixon v. State, Fla., 283 So.2d 1 (1973), found none of the statutory aggravating circumstances to have existed. After a reconsideration of the mitigating circumstances, the trial court found that "the death penalty recommended by the jury should be refused." The appellant was then sentenced to life imprisonment without parole.
AFFIRMED.
All the Judges concur.
Writ denied, Ala., 380 So.2d 938.